Citation Nr: 1217400	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  08-32 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for a mood disorder from March 21, 2007 to January 1, 2009.  

2.  Entitlement to an initial rating in excess of 50 percent for a mood disorder on and after January 2, 2009.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 

INTRODUCTION

The Veteran had active service from October 23, 1980 to December 17, 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Reno, Nevada.  The Veteran currently resides within the jurisdiction of the Louisville, Kentucky VARO.

In the October 2007 rating action, the RO granted service connection for a mood disorder and assigned a 10 percent disability rating, effective from March 21, 2007.  The Veteran appealed for the assignment of a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In a February 2008 rating action, the RO increased the disability rating for the Veteran's service-connected mood disorder from 10 to 30 percent disabling, effective from March 21, 2007.  In addition, by a September 2009 rating action, the RO increased the disability rating for the mood disorder from 30 to 50 percent disabling, effective from January 2, 2009 (the date of VA examination showing increased symptoms).  Because the RO assigned "staged" ratings to the mood disorder, the Board has characterized the issue on appeal as styled on the first page of this decision.  See Fenderson, supra.  

In the Veteran's substantive appeal (VA Form 9), dated in October 2008, she stated that her service-connected mood disorder interfered with her ability to obtain and maintain employment.  In this regard, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held that a claim for a total disability rating based on individual unemployability due to service-connected disability (TDIU), is part and parcel of an increased-rating claim when raised by the record.  The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating in this circumstance when the TDIU issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service- connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6- 96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377, 382 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this case, the Veteran filed a claim for a TDIU rating, which the RO denied in a July 2009 decision.  Nevertheless, in light of the Veteran's contentions, and given the Court's decision in Rice, the VA must adjudicate the TDIU issue as part of the claim for an increased rating for the service-connected psychiatric disability.  Id.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Bowling v. Principi, 15 Vet. App. 1 (2001).  Thus, the Board will assume jurisdiction over the TDIU claim.

In July 2010, after the Veteran's appeal was certified to the Board, the Veteran submitted private medical records, dated from March to April 2010.  Although she did not expressly waive RO consideration, the Board observes that the aforementioned records are negative for any treatment of the Veteran's service-connected mood disorder.  As such, obtaining a waiver is not necessary in order for the Board to proceed with a decision on this matter.  38 C.F.R. § 20.1304(c).

The issue of entitlement to a TDIU rating is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

For the entire period on appeal since March 21, 2007, the Veteran's service-connected mood disorder has been productive of occupational and social impairment, with deficiencies in most areas (including work, school, family relations, judgment, thinking, and mood) and the inability to establish and maintain effective relationships; it has not been productive of total occupational and social impairment.




CONCLUSION OF LAW

The criteria for a disability evaluation for a mood disorder of 70 percent, but no higher, have been met for the entire period on appeal since March 21, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9435 (2011 ).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), significantly changed the law prior to the pendency of this claim.  VA has issued final regulations to implement these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the veteran with the claim.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA. 

Duty to Notify

VA has a duty to notify the veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  The Board concludes that the May 2007 and December 2008 letters sent to the Veteran by the RO adequately apprised her of the information and evidence needed to substantiate the claim.  The RO thus complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

Additionally, on March 3, 2006, the Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

The Board finds that VA has met these duties with regard to the claim adjudicated on the merits in this decision.  There is no issue as to providing an appropriate application form or completeness of the application.  Written notice provided in May 2007 and December 2008 fulfills the provisions of 38 U.S.C.A. § 5103(a).  That is, the Veteran received notice of the evidence needed to substantiate her claim, the avenues by which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  See Beverly, 19 Vet. App. at 394, 403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In addition, the aforementioned letters informed her about how VA determines effective dates and disability ratings, as required by Dingess.       

The Board also recognizes that, according to Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice must "precede an initial unfavorable [agency of original jurisdiction (AOJ)] decision on a service-connection claim."  Written notice was provided in May 2007, prior to the appealed from rating decision, along with the subsequent notice provided in December 2008, after the decision that is the subject of this appeal.  With respect to any timing deficiency, the Board notes that the case was subsequently readjudicated in a September 2009 supplemental statement of the case (SSOC) and, as such, the Veteran has not been prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  

During the pendency of this appeal, the Court issued a decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which pertains to a greater degree of specificity with respect to notice of the criteria necessary for an increased rating.  However, this decision was recently vacated by the United States Court of Appeals for the Federal Circuit (Federal Circuit).  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  Also, since the claim on appeal is a downstream issue from that of service connection, Vazquez notice was never required.  See VAOPGCPREC 8- 2003 (Dec. 22, 2003).  The Board finds that the May 2007 and December 2008 letters substantially satisfy the current notification requirements for the claim on appeal. As the Veteran has not indicated any prejudice caused by a content error and no such error is apparent, the Board finds no basis for finding prejudice against the Veteran's appeal of the issue adjudicated in this decision.  See Shinseki v. Sanders, 129, S. Ct. 1696 (2009) regarding the rule of prejudicial error.

The Veteran has been provided the opportunity to respond to VA correspondence and over the course of the appeal has had multiple opportunities to submit and identify evidence.  Furthermore, she has been provided a meaningful opportunity to participate effectively in the processing of her claim by VA.        

Duty to Assist

VA also has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).  

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence, and the Veteran received VA examinations in August 2007 and January 2009, which were thorough in nature and adequate for the purposes of deciding this claim.  The aforementioned VA examinations revealed findings that are adequate for rating the Veteran's psychiatric disability.  Thus, the Board finds that the medical evidence of record is sufficient to resolve this appeal; VA has no further duty to provide an examination or medical opinion.  38 C.F.R. §§ 3.326, 3.327.  

Based on the foregoing, it is the Board's determination that the VA fulfilled its VCAA duties to notify and to assist the Veteran, and thus, no additional assistance or notification was required.  The Veteran has suffered no prejudice that would warrant a remand, and her procedural rights have not been abridged.  See Bernard, 4 Vet. App. at 384.


II. Factual Background

In an August 1981 rating action, the RO granted service connection for pelvic inflammatory disease.  

A VA Discharge summary shows that in May 1986, the Veteran was hospitalized for five days.  While she was hospitalized, she underwent a total abdominal hysterectomy with bilateral salpingectomy.  

In a November 1986 rating action, the RO granted service connection for removal of the uterus.  

A VA Discharge summary reflects that in October 1987, the Veteran was hospitalized for chronic pelvic pain and a persistent left ovarian cyst.  During her hospitalization, she underwent a bilateral oophorectomy.     

In a March 1988 rating action, the RO granted service connection for removal of both ovaries, secondary to service-connected pelvic inflammatory disease.  

On March 21, 2007, the Veteran filed a claim of entitlement to service connection for a mood disorder secondary to her service-connected hysterectomy and removal of both ovaries.  

VA Medical Center (VAMC) outpatient treatment records show that on March 26, 2007, the Veteran underwent a psychotherapy session which was conducted by J.C.V., M.D., a VA psychiatrist.  At that time, Dr. V. stated that according to the Veteran, because she was unable to have children due to her hysterectomy, she felt that something had been taken away from her.  She indicated that she was married and had recently undergone open heart surgery.  The Veteran noted that she had tried working but could not really focus and concentrate.  She also noted that her physical problems had caused her a lot of difficulty.  In addition to her heart problems, she had diabetes mellitus.  Upon mental status evaluation, the Veteran's affect was somewhat tired, dysphoric, and restricted at times.  The Veteran denied active suicidal and homicidal ideations, but she stated that she did not know if she was any good to anyone and sometimes wondered if people would be better off without her.  She denied auditory and visual hallucinations.  The Veteran was oriented times 3.  Her memory was intact for recent, remote, and immediate memory.  Insight and judgment seemed fair.  The diagnosis was the following: (Axis I) major depression but also may be related to mood disorder due to general medical condition, (Axis III) diabetes mellitus; status post coronary artery bypass within the past year, (Axis IV) there was some evidence of bereavement; financial difficulties; relationship problems, and (Axis V) Global Assessment of Functioning (GAF) score of 46.    

Following the mental status evaluation, Dr. V. stated that a lot of the Veteran's depression was related to her hysterectomy many years ago and how that had affected her ability to feel that she was a normal female.  The Veteran had never fully recovered from that at least emotionally, and when things happened, such as when her friend died recently, it seemed to affect her even more significantly.  Dr. V. indicated that at that time, the Veteran was unemployable from any type of regular work situation because her depression would worsen.  According to Dr. V., the Veteran could very likely be a danger to herself with any type of forced confinement or criticism towards her.  He opined that the Veteran was at risk for self-harm with many new additional stressors.  Dr. V. stated that the Veteran's unemployability would likely continue at least the next 12 months and possibly may be even a permanent problem.  


In August 2007, the Veteran underwent a VA examination.  At that time, the examiner stated that he had reviewed the claims file.  The examiner indicated that in July 2006, the Veteran had a coronary artery bypass graft and had not been able to work since.  Following her surgery, the Veteran developed violent behavior and started hitting her husband.  The Veteran's psychiatrist thought that her violent behavior was related to being on a heart-lung machine for a long time or consequent frontal lobe damage.  She was prescribed psychiatric medication and was currently getting along well with her husband.  The Veteran could go to the grocery store but sometimes she left because she felt impatient and hostile towards people.  She was nearly housebound because she had limited tolerance for socialization and was irritable and easily moved to anger.  

The mental status evaluation showed that the Veteran's attitude was cooperative and friendly, and she was neatly groomed.  The Veteran's affect was flat and her mood was dysphoric.  She was oriented to person, time, and place.  The Veteran's thought process and thought content were unremarkable and she did not experience any delusions.  She had problems sleeping and had been prescribed medication.  The Veteran denied any suicidal or homicidal ideations.  There was no problem with her performing activities of daily living.  The Veteran's remote and immediate memory was normal and her recent memory was moderately impaired.  According to the Veteran, she had lost her short-term memory and could not remember specifics of the day before.  The diagnosis was the following: (Axis I) mood disorder due to general medical condition, (Axis III) diabetes mellitus; status post 6-vessel coronary artery bypass graft; injury in service resulting in hysterectomy, (Axis IV) socially isolated due to personality changes, and (Axis V) GAF score of 51.  The examiner stated that the Veteran's depression was partly related to the loss of her uterus and consequent inability to have children.  According to the examiner, there was a high probability that the Veteran suffered cognitive and emotional changes status post hypoxia after bypass surgery in July 2006.  It was also depressing for her to not be able to work and contribute to household finances.  In regard to the question of whether there was total occupational and social impairment due to the psychiatric disorder, the examiner responded "no."  With respect to the question of whether the Veteran's mental disorder signs and symptoms resulted in deficiencies in the areas of judgment, thinking, family relations, work, mood, or school, the examiner responded "yes."  The examiner indicated that the Veteran was irritable and easily provoked to anger.  She also had a low tolerance for other people and was socially isolated.  The Veteran often thought about the fact that she could not have children.  The examiner noted that the Veteran had previously worked as an inventory manager.  According to the examiner, the Veteran's concentration and mood problems would likely preclude returning to her former occupation.  The examiner reported that he did not know what the Veteran could do given her problems with mood and interpersonal skills.       

In an October 2007 rating action, the RO granted service connection for a mood disorder and assigned a 10 percent disability rating under Diagnostic Code 9435, effective from March 21, 2007.   

VAMC inpatient treatment records reflect that in November 2007, the Veteran was hospitalized after an altercation with her husband and a suicide attempt with her cutting both of her wrists multiple times superficially in her bathroom.  The Veteran's mood quickly improved with changes to her medications and the fact that her husband visited many times while she was in the hospital.  Upon her discharge in November 2007, her GAF score was 55.  

VAMC outpatient treatment records show that in January 2008, the Veteran was evaluated by Dr. J.C.V.  At that time, the Veteran brought her husband to the evaluation because he wanted to discuss how she was doing.  The Veteran's husband was working part-time and when he was not at home, the Veteran felt anxious and nervous.  She would also become more depressed.  Upon mental status evaluation, she was oriented times 3.  The Veteran's memory was intact.  The diagnosis was the following: (Axis I) mood disorder due to general medical condition with depression and anxiety, and panic symptoms, and (Axis V) GAF score of 53.  Dr. V. stated that the Veteran had a lot of worries.  She had concerns about her financial situation and medical problems.  The Veteran also felt guilty that she had a husband who was many years younger than her and that she was getting too old for him.  She further felt guilty that she was not able to have any children.  Dr. V. noted that in his opinion, the Veteran was not able to hold down any regular employment situation.  According to Dr. V., the Veteran was too sensitive to any type of criticism, confrontation, or even significant confinement.  It was Dr. V.'s opinion that the Veteran would not be able to focus and concentrate, and that she should avoid as many stressors in life as possible, of which employment would be a significant stressor.  Dr. V. opined that the Veteran's service-related female surgery had continued to affect her and her relationships.  Dr. V. stated that a significant part of her depression and suicidal ideation, which had occurred recently, was because she felt that she was not able to give to others and to her husband what he really needed.  According to Dr. V., the Veteran's mood problems were fairly significant.      

In a February 2008 rating action, the RO increased the disability rating for the Veteran's service-connected mood disorder from 10 to 30 percent disabling under Diagnostic Code 9435, effective from March 21, 2007.  

On January 2, 2009, the Veteran underwent a VA examination.  At that time, the examiner stated that he had reviewed the claims file.  The examiner indicated that according to the Veteran, since her hospitalization in November 2007 for a suicide attempt, she thought about suicide every day.  The Veteran noted that she had promised her husband that she would never do that again and she believed that those thoughts kept her safe.  She reported that she had no control over her emotions on a daily basis.  The Veteran stated that she had a hard time going out in public and that there were days at a time when she did not leave her house.  According to the Veteran, she did not sleep very well and she did not have an appetite.  She indicated that her husband forced her to eat.  The Veteran reported that she would hit her husband a couple of times a week and that he sometimes would hit back.  Upon mental status evaluation, the examiner stated that the Veteran was appropriately dressed.  In regard to her psychomotor activity, the Veteran was lethargic and her speech was slow.  The Veteran's affect was flat and her mood was depressed.  She was oriented to person, time, and place, and she did not have any delusions.  The Veteran had daily suicidal ideations but reported no intent.  She also had homicidal ideations and she thought about harming her husband every couple of weeks.  There was no true intent of a plan.   The Veteran experienced panic attacks two to three times a week.  Her memory was normal.  She had problems with daily activities.  Specifically, she had severe problems with shopping and driving.  She had moderate problems with household chores and self-feeding.  The Veteran further had slight problems with grooming and bathing.  She did not have problems with toileting, dressing/undressing, engaging in sports/exercise, and traveling.  The examiner noted that the Veteran quit her last job in 2006 after she had a heart attack.  The diagnosis was the following: (Axis I) mood disorder due to removal of uterus, (Axis III) coronary artery disease, (Axis IV) inadequate social support, inability to have children, stress in marriage, inadequate finances due to unemployment, and (Axis V) GAF score of 57.  The examiner stated that the Veteran presented with impairment in social and occupational functioning.  She isolated herself in her house and reported that she was unable to job seek due to high levels of anxiety.  According to the examiner, there seemed to be limits on seeking employment and the type of employment and function due to the Veteran's mental health disorder.  The examiner indicated that the Veteran would benefit from part-time work where she was not working directly with children or within the proximity of children because that was still a significant trigger for her.  The type of employment also needed to include some flexibility for the Veteran to continue to attend group therapy and related doctor appointments.  The examiner noted that the additional health complications since 2006 seemed to have triggered further depression in the Veteran.  The examiner opined that the Veteran's health issues did not prevent her from any physical or sedentary job.  In regard to the question of whether there was total occupational and social impairment due to the psychiatric disorder, the examiner responded "no."  With respect to the question of whether the Veteran's mental disorder signs and symptoms resulted in deficiencies in the areas of judgment, thinking, family relations, work, mood, or school, the examiner responded "yes."  The examiner stated that the Veteran saw her inability to have children as a tremendous flaw which prevented her from being a whole person, which in turn had limited her vision of employment.  The examiner also indicated that the Veteran's relationship with her husband seemed strained due to her depressed mood.  

VAMC outpatient treatment records show that on January 14, 2009, the Veteran sought psychiatric treatment for depression.  At that time, she stated that she had thought about harming herself and her husband.  The Veteran had health related issues which were causing her to be very depressed and she was experiencing anxiety and panic attacks.  The examiner assigned a GAF score of 45.  

In March 2009, the RO received records from the Social Security Administration (SSA), which included a Disability Determination and Transmittal Report, dated in January 2008.  The SSA Disability Determination and Transmittal Report shows that the Veteran was awarded Social Security disability benefits for diabetes mellitus (primary diagnosis) and affective/mood disorders (secondary diagnosis).

VAMC outpatient treatment records show that in June 2009, the Veteran underwent a follow-up evaluation.  At that time, she stated that she had weaned off her anti-depressants and her mood was much improved.  She also indicated that after a brief separation from her husband, they had reconciled.  The examiner reported that there were no problems with depressed mood or suicidal ideations.    

In a September 2009 rating action, the RO increased the disability rating for the mood disorder from 30 to 50 percent disabling under Diagnostic Code 9435, effective from January 2, 2009.  

The Veteran was incarcerated from approximately September to December 2010.  


III. Analysis

Disability ratings are determined by the application of VA's SCHEDULE FOR RATING DISABILITIES (Rating Schedule) codified in 38 C.F.R. Part 4 (2011), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011). Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with the impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

As the Veteran has taken issue with the initial rating assigned following the grant of service connection, separate ratings may be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  See Fenderson, 12 Vet. App. at 119, 126-27.  Thus, the Board must evaluate the relevant evidence since March 21, 2007.  

The Veteran's service-connected mood disorder has been evaluated in accordance with the criteria set forth in 38 C.F.R. § 4.130, Diagnostic Code 9435.  Under Diagnostic Code 9435, a mood disorder, not otherwise specified, will be evaluated in accordance with the General Rating Formula for Mental Disorders.  Under that formula, a 30 percent rating is warranted where the disorder is manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, and recent events).  38 C.F.R. § 4.130, Diagnostic Code 9435.

A 50 percent rating is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

In reviewing the evidence of record in a light most favorable to the Veteran, the Board finds that the evidence supports a grant of a 70 percent rating for her service-connected mood disorder for the entire initial rating period from March 21, 2007.  The evidence in this case establishes that the Veteran has occupational and social impairment with deficiencies in most areas, to include work, mood, and family relationships as a result of her mood disorder symptoms.  The symptoms of the Veteran's mood disorder include persistent depression and significant disturbances of motivation and mood taking the form of suicidal ideations, anxiety, panic attacks, anger, unprovoked irritability, social isolation, concentration problems, impaired impulse control, and sleep difficulties.  Furthermore, she requires medication for her psychiatric symptomatology and has been seen on a regular basis for therapeutic purposes for years now.

In regard to the Veteran's GAF scores, the Veteran has received GAF scores ranging from 45 to 57.  As defined in the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual (DSM-IV), a GAF score of 41 to 50 reflects serious symptoms, or any serious impairment in social, occupational or school functioning.  In addition, a GAF score of 51 to 60 reflects moderate symptoms or moderate difficulty in social, occupational, or school functioning.

In light of the above, the Board finds that, for the entire initial rating period from March 21, 2007, the symptomatology of the Veteran's mood disorder more nearly approximates the criteria for a 70 percent rating under the current provisions of 38 C.F.R. § 4.130, Diagnostic Code 9435.  See 38 C.F.R. § 4.7 (2011).  The evidence in this case establishes that the Veteran has occupational and social impairment with deficiencies in most areas.  However, the evidence does not show total occupational and social impairment.  In both VA examinations, dated in August 2007 and January 2009, the examiners stated that the Veteran did not have total occupational and social impairment due to her service-connected mood disorder.     

As previously stated, total social and occupational impairment is demonstrated by findings such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; interment inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  In this case, the Veteran has repeatedly been shown to be oriented to person, time, and place.  In addition, although in the August 2007 VA examination, it was noted that the Veteran's recent memory was moderately impaired, her remote and immediate memory was normal.  VAMC outpatient treatment records also reflect that in January 2008, it was reported that the Veteran's memory was intact.  Moreover, in the January 2009 VA examination, the Veteran's memory was reported to be normal.  The Board further notes that there is no evidence showing that she has gross impairment in her thought processes or communication, or that she has persistent delusions or hallucinations.  With respect to the Veteran's ability to perform the activities of daily living, in the August 2007 VA examination report, the examiner stated that there was no problem with the Veteran performing activities of daily living.  In addition, in the January 2009 VA examination report, although the examiner stated that the Veteran had problems with daily activities, including severe problems with shopping and driving, he did not report that she was unable to perform the activities of daily living.  

In this case, the Board recognizes that the Veteran has suicidal ideations and that over the course of this appeal, had one suicide attempt.  However, the evidence of record does not show a persistent danger of hurting herself.  In the January 2009 VA examination report, it was noted that even though the Veteran had daily thoughts of suicide, she reported no intent.  She also noted that she had promised her husband that she would never try to commit suicide again and she believed that her promise kept her safe.  In addition, the Board also recognizes that the Veteran has experienced homicidal ideations with respect to her husband.  However, in the January 2009 VA examination report, it was indicated that there was no true intent of a plan.  Moreover, the Veteran has experienced violent behavior.  However, it appears that such behavior is a consequence of her nonservice-connected coronary artery bypass graft and not her service-connected mood disorder.  

In regard to the Veteran's employment, the Board notes that after the Veteran experienced a heart attack in 2006, she stopped working.  The Board recognizes that the Veteran's mood disorder has also had an impact on her ability to obtain and maintain employment.  In statements from Dr. J.C.V., dated in March 2007 and January 2008, he stated that due to the Veteran's mood disorder, she was unable to concentrate and was too sensitive to any type of criticism.  It was Dr. V.'s opinion that the Veteran should avoid stressors, and employment was a significant stressor.  Dr. V. indicated that the Veteran was unemployable from any type of regular work situation because her depression would worsen.  However, in the January 2009 VA examination report, although the examiner stated that there were limits on the Veteran's ability to seek employment, he also noted that she was capable of performing part-time work.    

In light of the foregoing, the medical evidence of record does not show the presence of a disability picture manifested by the symptoms warranting 100 percent schedular rating.  However, the Board finds that the evidence shows that the Veteran has experienced continuing difficulty in establishing and maintaining social relationships to such a degree that the assignment of a 70 percent rating is reasonably in order.  Accordingly, although the Board finds that the Veteran is not totally incapacitated because of the symptomatology of her mood disorder, the Board finds that, for the entire initial rating period from March 21, 2007, the disability picture is reasonably indicative of such incapacitating impairment that a 70 percent rating is warranted, particularly with the resolution of all reasonable doubt in the Veteran's favor.  38 C.F.R. § 4.130, Diagnostic Code 9435.


IV. Extraschedular Rating

According to VA regulations, an extraschedular disability rating is warranted when a case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the Board recognizes that the Veteran has reported clear problems with employment due to her service-connected mood disorder.  However, the record reflects that the Veteran has not required frequent hospitalizations for her mood disorder and also shows that the manifestations of the disability are consistent with those contemplated by the schedular criteria.  In short, the rating criteria contemplate not only the symptoms but the severity of this disability.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.


ORDER

Entitlement to a rating of 70 percent for mood disorder from March 21, 2007, is granted, subject to the regulations governing the payment of monetary benefits.


REMAND

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with her education and occupational experience, by reason of her service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16.  In determining whether a TDIU claim under section 4.16(b) is raised by the record, the primary consideration is whether the record contains assertions or evidence that the claimant is unable to secure or follow a substantially gainful occupation due to his or her service-connected disability(s).  VAOPGCPREC 6-96.  Throughout this appeal, the Veteran has contended that her service-connected mood disorder interferes with her ability to obtain and maintain employment.  Thus, under Rice, supra, the issue of entitlement to a TDIU rating is raised and the Board must adjudicate the TDIU issue as part of the increased rating claim.  Given the Veteran's contention of unemployability due to her mood disorder, and as the Veteran's mood disorder is now rated as 70 percent disabling, remand for adjudication of the TDIU claim is warranted.

Accordingly, the case is REMANDED for the following action:

1.  With respect to the TDIU claim, the RO must review the record and ensure compliance with all notice and assistance requirements set forth in the VCAA.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159. The RO should also issue notice to the Veteran in accordance with 38 C.F.R. § 3.159 with regard to the TDIU claim and send the Veteran the appropriate TDIU claim form.

2.  After any additional evidence has been obtained and added to the record, the RO must make arrangements with the appropriate VA medical facility for the Veteran to be afforded a VA psychiatric examination to determine to what extent the Veteran's service-connected mood disorder provides limitations on her ability to obtain and maintain employment.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  All indicated tests must be conducted.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on his/her review of the case, the examiner must provide an opinion on the following:





Is it at least as likely as not (50 percent or greater degree of probability) that the Veteran's service-connected mood disorder precludes her from securing and following substantially gainful employment consistent with her education and occupational experience.  

The VA physician is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the claim of unemployability; less likely weighs against the claim.  

The examiner is requested to provide a rationale for any opinion provided.

3.  After completion of the above and any other development deemed necessary, the RO should review and adjudicate the issue of entitlement to TDIU.  If such action does not grant the benefit claimed, the RO should provide the Veteran and her representative a supplemental statement of the case and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to this Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
V.L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


